      CASE 0:19-cv-01173-DWF-TNL Document 1 Filed 05/01/19 Page 1 of 4




                          UN ITED STATES DISTRICT COURT
                              DISTRICT OF MINN ESOTA


 Joseph Famiglietti,
                                                             Court No.:                  _

                       Plaintiff,
                                                         NOTICE OF REMOVAL
 V.

 Olympus America Inc.,

                       Defendant.



To:    Plaintiff Joseph Famiglietti, through his counsel Christopher D. Jozwiak, Cassie C.
       Navarro, Baillon Thome Jozwiak & Wanta LLP, 100 South Fifth Street, Suite 120,
       Minneapolis, MN 55402

       Defendant Olympus America Inc. (Defendant), through its counsel and pursuant to

28 U.S.C. §§ 1331, 1332, 1441, and 1446, submits this Notice of Removal of an action

from the District Court for the Fourth Judicial District for the State of Minnesota,

Hennepin County. As grounds for this Notice of Removal, Defendant states as follows:

       1.     On April 10, 2019, Plaintiff Joseph Famiglietti caused copies of a

Summons and Complaint (Complaint) in the District Court for the Fourth Judicial District

for the State of Minnesota, Hennepin County (State Court), captioned Joseph Famiglietti

v. Olympus America Inc., (a true and correct copy of the Summons and Complaint is

attached as Exhibit A) to be served on Defendant.

       2.     On information and belief, Plaintiff has not yet filed the Complaint in State

Court, and therefore, there is no state court file number.

       3.     The first date of Defendant's notice of the Complaint for purposes of

removal was April 11, 2019.
      CASE 0:19-cv-01173-DWF-TNL Document 1 Filed 05/01/19 Page 2 of 4




        4.     The Complaint contains causes of action for alleged violations of the

Family and Medical Leave Act, the Minnesota Human Rights Act, and the Minnesota

Whistleblower Act.

        5.     This Court has subject matter jurisdiction over this case pursuant to 28

U.S.C. § 1331, in that it arises under the laws of the United States. Specifically, in his

Complaint, Plaintiff alleges a claim arising under the Family and Medical Leave Act (29

U.S.C. § 2601, et seq.).

        6.     This Court has supplemental jurisdiction over all other claims pursuant to

28   u.s.c. § 367.
        7.     The above-captioned action is also one which this Court has subject matter

jurisdiction pursuant to 28 U.S.C. § 1332 because it is an action between citizens of

different states and the amount that Plaintiff claims is in controversy exceeds the sum or

value of $75,000, exclusive of interest and costs.

        8.     Plaintiff is an individual and a citizen and resident of the State of

Minnesota.

        9.     Defendant is a corporation incorporated in the state of New York with its

principal place of business in the State of Pennsylvania.

        10.    Although Defendant denies that it is liable to Plaintiff for any damages,

based on the allegations asserted in the Complaint, Plaintiff claims he has suffered

damages in excess of $75,000, exclusive of interest and costs. See OnePoint Solutions,

LLC v. Borchert, 486 F.3d 342, 349 (8th Cir. 2007) (stating that [t]he district court has

subject matter jurisdiction in a diversity case when a fact finder could legally conclude,


                                             2
    CASE 0:19-cv-01173-DWF-TNL Document 1 Filed 05/01/19 Page 3 of 4




from the pleadings and proof adduced to the court before trial, that the damages that the

plaintiff suffered are greater than $75,000") (quoting Kopp v. Kopp, 280 F.3d 883, 885

(8th Cir. 2002)).

       11.    Removal to this Court is proper under the provisions of 28 U.S.C. §§ 1441

and 1446.

       12.    This Notice of Removal is being filed within thirty (30) days of receipt of

the Complaint, and therefore, this matter is removable because the time for filing this

Notice of Removal under 28 U.S.C. § 1446 has not expired.

       13.    Other than Defendant's receipt of the Summons and Complaint, Defendant

is not aware that any other pleadings have been served or filed in this matter.

       14.    Pursuant to 28 U.S.C. $ 1446(d), written notice of the removal of this case

(attached hereto as Exhibit B), together with a copy of this Notice of Removal with

Exhibit A, shall be concurrently served on Plaintiff and filed in State Court.

       WHEREFORE, Defendant prays that this action be removed from the District

Court for the Fourth Judicial District for the State of Minnesota, Hennepin County, to the

United States District Court for the District of Minnesota, and requests that this Court

assume full jurisdiction over the case herein as provided by law.




                                             3
    CASE 0:19-cv-01173-DWF-TNL Document 1 Filed 05/01/19 Page 4 of 4




Dated: May 1, 2019                      s/Erik E. Rootes
                                       Bradley J. Lindeman (#0298116)
                                       Erik E. Rootes (#0397664)
                                       Meagher & Geer, P.L.L.P.
                                       33 South Sixth Street, Suite 4400
                                       Minneapolis, MN 55402
                                       Telephone: 612.338.0661
                                       blindeman@meagher.com
                                       erootes@meagher.com

                                       Attorneys for Defendant Olympus
                                       America Inc.
12771425.1




                                   4
